COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-05-259-CV

CANDLEWICK HOMES, INC. AND LEO WENTZ                        APPELLANTS

V.

EDWARDO TRUJILLO AND PATRICIA TRUJILLO                        APPELLEES

----------
FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION 1 AND JUDGMENT
----------
        We have considered “Appellants’ Unopposed Motion To Dismiss The
Appeal.”  It is the court's opinion that the motion should be granted; therefore,
we dismiss the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.

                                                                  PER CURIAM

PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: August 18, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.